               Case 19-11938-LSS   Doc 230-1   Filed 12/03/19   Page 1 of 3



                                      Exhibit A

                                    Proposed Order




                                          3
DOCS_DE:226456.1 31271/001
               Case 19-11938-LSS              Doc 230-1        Filed 12/03/19        Page 2 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 7

UBIOME, INC.,1                                               Case No. 19-11938 (LSS)

                                   Debtor.


    ORDER DIRECTING APPOINTMENT OF CONSUMER PRIVACY OMBUDSMAN

                 The Court has considered the certification of counsel (the “COC”) filed by

Alfred T. Giuliano, the appointed chapter 7 trustee (the “Trustee”) for the estate the above-

captioned debtor (the “Debtor”) regarding the need for appointment of a consumer privacy

ombudsman in this chapter 7 case, and the Court having determined that the requirements of

Bankruptcy Code section 363(b)(1)(B) are implicated in connection with the Sale Hearing

scheduled for December 19, 2019 at 10:00 a.m. (Eastern time); and the Court having reviewed

the COC and finding that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

sections 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012, and that this Court may

enter a final order consistent with Article III of the United States Constitution; (ii) venue is

proper in this district pursuant to 28 U.S.C. sections 1408 and 1409; (iii) this is a core proceeding

pursuant to 28 U.S.C. section 157(b); and (iv) notice of the COC was sufficient under the

circumstances. After due deliberation, the Court has determined that the relief requested in the

COC is in the best interests of the Debtor, its estate, and creditors; and good and sufficient cause

having been shown; accordingly, IT IS HEREBY ORDERED THAT:



1
 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.

                                                         1
DOCS_DE:226456.1 31271/001
               Case 19-11938-LSS            Doc 230-1    Filed 12/03/19   Page 3 of 3



                 1.          The United States Trustee shall appoint a consumer privacy ombudsman

(an “Ombudsman”) in accordance with 11 U.S.C. § 332(a) no later than the date that is 7 days

before the Sale Hearing. The Ombudsman shall (i) perform the functions set forth in 11 U.S.C. §

332(b) and (ii) at all times comply with 11 U.S.C. § 332(c). The Ombudsman shall be

compensated pursuant to 11 U.S.C. § 330 upon approval by the Court of a request for

compensation.




                                                     2
DOCS_DE:226456.1 31271/001
